[Cite as State v. Watters, 2022-Ohio-1670.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                                    No. 110697
                 v.                                 :

SAM WATTERS,                                        :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-638203-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Carl J. Mazzone, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Jonathan Sidney, Assistant Public Defender, for
                 appellant.


MARY J. BOYLE, J.:

                   Defendant-appellant,          Sam    Watters   (“Watters”),   appeals   his

convictions for sexual battery, gross sexual imposition, and attempted gross sexual
imposition for an incident involving his niece (“Niece”) on July 26, 2018. For the

reasons set forth below, we affirm.

              On March 21, 2019, Watters was charged with rape in violation of R.C.

2907.02(A)(2), a first-degree felony, with a notice of prior conviction specification

and a repeat violent offender specification (Count 1); gross sexual imposition (“GSI”)

in violation of R.C. 2907.05(A)(1), a fourth-degree felony (Count 2); and attempted

GSI in violation of R.C. 2923.02 and 2907.05(A)(1), a fifth-degree felony (Count 3).

Each of the counts also carried a sexually violent offender specification.

              On June 24, 2021, Watters waived his right to a jury and the matter

proceeded to a bench trial. The state of Ohio presented testimony from four

witnesses: Niece, Niece’s brother D.T., Niece’s mother A.T., and Detective Richard

Durst (“Detective Durst”) of the Cleveland Sex Crimes and Child Abuse Unit.

              Niece was 16 years old at the time of the incident but 19 years old at

the time of trial. Niece testified that her father was murdered in 2004, when she

was four years old, and she had a vague recollection of meeting Watters, her father’s

only brother, at that time.     Unlike her relationship with Watters, Niece had

maintained a relationship with two paternal aunts, one of whom gave Watters

Niece’s cellphone number in 2018, after Watters indicated that he wanted to

reconnect with his brother’s family. Niece admitted that when Watters called her,

she was at first eager to meet him and learn more about her father. During their

first meeting, Watters took Niece, one of her brothers, and her mother A.T. to get ice

cream.
               Niece stated that a few weeks later, Watters called her again and

invited her to come stay the weekend at his home in Cleveland and attend church

with him. Watters and his wife picked Niece up because A.T. does not drive. Niece

testified that while she was at Watters’s house, she ate dinner with Watters, his wife,

and his wife’s two granddaughters; watched television; and slept on a couch in

Watters’s living room. That Sunday, Watters took Niece to church, where he

introduced her to the congregation and shared that her father had been murdered.

Watters drove Niece home on Monday morning. She testified that they had not

talked very much about her father over the weekend.

               A few weeks after her first visit, Watters again invited Niece to his

house for the weekend. Niece recalled that Watters, his wife, and one of her

granddaughters picked her up around 8:00 p.m. on Thursday, July 26, 2018. After

arriving at Watters’s house, Watters’s wife picked up food for the family and then

left the house. Niece testified that after dinner, the granddaughters went upstairs,

and Niece called her cousin from the living room couch where she spent the night

the last time she stayed. Niece recalled that Watters entered the living room and

asked her to get off the phone. Niece told her cousin she would call her back. Niece

stated that Watters informed her that A.T. was concerned about social media posts

that revealed Niece was sexually active and that A.T. had asked Watters to talk to

Niece about it.

               Niece testified that Watters had a tube of Eucerin cream with him

and, at some point during their conversation, he pulled up his shirt and asked Niece
to rub the cream on his shoulder. She stated that the request made her feel awkward

and uncomfortable, but she said nothing and did it. Niece testified that Watters then

pulled up his shorts and asked her to rub the cream on his thighs and, again, she

said nothing and did it. Niece testified that Watters next rubbed the cream on

Niece’s breasts under her bra and on her inner thighs and then began rubbing her

vagina on the outside of her shorts before pulling the leg of her shorts aside and

digitally penetrating her vagina. Niece stated that she did not want Watters to touch

her but said nothing because she froze in fear and shock. When asked why she had

not left the room, screamed, or told Watters to stop, Niece replied that she did not

know if Watters “might hurt” her and said she “had a bad feeling.” Niece said that

while Watters was touching her, he pulled out his erect penis and instructed her to

grab it. She said nothing and did it. Shortly after, Watters left the room.

               Niece remembered that after Watters left the room, she called her

cousin back and told her that Watters had touched her. Niece also texted her oldest

brother D.T. at 5:13 p.m., asking him to pick her up and sending her location.1 Niece

recalled that approximately 20 minutes later, Watters returned to the living room

with his wife, instructed Niece to gather her things, and drove her home. During the

drive, Watters remained quiet, and Watters’s wife asked Niece what was wrong. The

next day, A.T.’s friend drove Niece and A.T. to the police station to file a report. The




      1   On cross-examination, Niece stated that the incident had occurred in the spring
or fall, sometime the afternoon around 2:00 p.m.
police did not advise Niece to get a rape-kit examination or request the clothing

Niece had worn the night before.

               D.T. testified that upon receiving the 5:13 p.m. text message, he and

A.T. drove from their home in Elyria to Cleveland to pick up Niece, but Watters had

already left to take Niece home to Elyria. A.T. testified that she had permitted Niece

to visit Watters for the weekend to attend church with him and his wife. She

admitted that she had asked Watters to talk to Niece about her sexual activity

because of Watters’s ties to the church and because Niece’s father could not have

that conversation with her. A.T. stated that Niece had planned to stay at Watters’s

house through the weekend but returned home the same day. When A.T. and D.T.

returned to Elyria from Cleveland, Niece was there waiting for them and appeared

to be upset.

               Detective Durst testified that he had reviewed Niece’s initial report

and interviewed Niece and A.T. on August 1, 2018. Following the interview,

Detective Durst prepared a supplemental report, which the state used to refresh his

recollection at trial.2 In the report, Niece states that she at first refused Watters’s

request to rub Eucerin cream on her body; that he nevertheless rubbed the cream

on her arms and thighs; that he rubbed her vagina over her shorts; and that he pulled

out his penis and asked her to grab it, she said no, and he stopped. A.T. stated that



      2 Both the initial report and Detective Durst’s supplemental report were produced
in discovery, but neither report was included in the record. On October 15, 2021, this
court granted Watters’s motion to supplement the record and compel production of the
supplemental report.
Watters also touched Niece’s breasts, put his hands in her pants and “finger[ed]”

her, and then took his penis out and tried to force Niece to touch it but she pulled

away. On cross-examination, counsel for Watters attempted to ask Detective Durst

about the contradiction between Niece’s testimony that she had grabbed Watters’s

penis and her report to Detective Durst that she had refused to do so. His answer

was cut short by the state’s objection, which the trial court sustained.

               At the conclusion of the state’s evidence, counsel for Watters moved

for judgment of acquittal on all counts pursuant to Crim.R. 29. The trial court

denied the motion. Watters did not call any witnesses for the defense and rested.

He renewed his Crim.R. 29 motion, which the trial court denied.

               Before closing argument, the state moved to amend Count 2, GSI, to

add “breasts and vaginal area” to the indictment based on Niece’s testimony at trial

and asked that the trial court consider the lesser-included offense of sexual battery

in violation of R.C. 2907.03 (A)(1) under Count 1. Counsel for Watters did not

object. The trial court granted the motion. During closing argument, counsel for

Watters contended that the state produced no independent evidence to corroborate

Niece’s allegations. The state responded that Niece stuck with the case for nearly

three years through COVID-19 delays and that while the case rested on Niece’s

testimony, Niece had texted D.T. within minutes and reported the matter to police

the next day and her statements remained consistent throughout.

               On June 29, 2021, the trial court found Watters guilty of sexual

battery with a notice of prior conviction (Count 1), GSI (Count 2, as amended), and
attempted GSI (Count 3). The trial court stated that the repeat violent offender

specification in Count 1 did not apply because sexual battery is a third-degree felony.

The trial court found Watters not guilty of the sexually violent predator

specifications in all counts. In its sentencing entry, the trial court imposed “a term

of four years on Count 1, a term of 18 months on Count 2, a term of 12 months on

Count 3, all terms to be served concurrently with each other; determined [Watters]

to be a Tier III sex offender / child offender registrant;” and credited Watters with

21 days of jail time.

               It is from this judgment that Watters now appeals, raising three

assignments of error, which shall be addressed out of order for ease of discussion:

       Assignment of Error I: Mr. Watters’ convictions were against the
       manifest weight of the evidence.

       Assignment of Error II: Mr. Watters’ trial counsel rendered
       constitutionally ineffective assistance of counsel at trial.

       Assignment of Error III: There was insufficient evidence to permit the
       trier of fact to find beyond a reasonable doubt that Mr. Watters
       committed any of the charged offenses.

               In the third assignment of error, Watters argues that the state

produced insufficient evidence of sexual battery because the state relied entirely on

Watters’s position of authority over Niece to prove coercion. Watters also argues

that the state produced insufficient evidence of GSI and attempted GSI because the

state failed to proffer any evidence showing that Watters had compelled Niece to

submit to sexual contact by force or threat of force. The state argues that there was

sufficient evidence of coercion because Niece viewed Watters as a father figure, was
a guest in Watters’s home, had been brought there by Watters, was alone when

Watters entered the room, was instructed by Watters to put her cell phone away,

and was shocked when talk of sex turned into touching. The state contends that

Niece froze, having no time to think about how she could resist. The state maintains

that the same evidence establishing coercion also establishes force or threat of force,

which can be subtle and psychological.

               A challenge to the sufficiency of the evidence questions whether the

state has met its burden of production. State v. Swanson-Reed, 8th Dist. Cuyahoga

No. 110724, 2022-Ohio-1401, ¶ 12, citing State v. Thompkins, 78 Ohio St.3d 380,

390, 678 N.E.2d 541 (1997). Whether the evidence is legally sufficient to support a

conviction is a question of law. Thompkins at 386. “[A] conviction based on legally

insufficient evidence constitutes a denial of due process.” Id. When reviewing a

sufficiency challenge, the reviewing court must examine the evidence admitted at

trial and determine “whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. “[T]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” Thompkins at 386. The question is not

“‘whether the state’s evidence is to be believed, but whether, if believed, the evidence

against a defendant would support a conviction.’” Swanson-Reed at ¶ 12, quoting

Thompkins at 390.
              Watters first challenges the sufficiency of the evidence supporting his

sexual battery conviction. Sexual battery by coercion under R.C. 2907.03(A)(1) is

the lesser included offense of rape. State v. Johnson, 112 Ohio St.3d 210, 2006-

Ohio-6404, 858 N.E.2d 1144, ¶ 268. Sexual battery requires proof that the offender

engaged in “sexual conduct” with another who is not his spouse by “knowingly

coerc[ing] the other person to submit by any means that would prevent resistance

by a person of ordinary resolution.” R.C. 2907.03(A)(1). State v. Parker, 8th Dist.

Cuyahoga No. 110563, 2022-Ohio-377, ¶ 15. “Sexual conduct” includes digital

penetration of the vagina. R.C. 2907.01(A); State v. Palmer-Tesema, 8th Dist.

Cuyahoga No. 107972, 2020-Ohio-907, ¶ 71.

              The Revised Code does not define “coercion” or “ordinary resolution.”

When the General Assembly does not define a word or phrase, that word or phrase

is given its ordinary meaning. State v. Taylor, 8th Dist. Cuyahoga N0. 78383, 2001

Ohio App. LEXIS 2513, 8 (June 7, 2001).          “As used in the context of R.C.

2907.03(A)(1), resolution means a firmness of purpose [and] an ability to resist

coercion.” Id. As provided by the commentary to R.C. 2907.03, sexual conduct by

coercion is broader than sexual conduct by force, does not require proof of force,

and “‘necessarily includes all uses of force.’” State v. Ford, 8th Dist. Cuyahoga No.

107541, 2019-Ohio-2570, ¶ 21, quoting State v. Wilkins, 64 Ohio St.2d 382, 386, 415

N.E.2d 303 (1980).

              The Ohio Supreme Court has defined “coercion” to include “‘a

compulsion brought about by moral force or in some other manner with or without
physical force’” and has explained that it is an “‘essential characteristic of coercion’”

that “‘force, threat of force, strong persuasion or domination by another, necessitous

circumstances, or some combination of those, has overcome the mind or volition of

the [victim] so that [s]he acted other than [s]he ordinarily would have acted in the

absence of those influences.’” Ford at ¶ 22, quoting State v. Woods, 48 Ohio St.2d

127, 137, 357 N.E.2d 1059 (1976). The Ohio Supreme Court has also recognized both

the “coercion inherent in parental authority” and that “[f]orce need not be overt and

physically brutal, but can be subtle and psychological.” State v. Eskridge, 38 Ohio

St.3d 56, 58, 526 N.E.2d 304 (1988).

               In Ford, this court reiterated the definition of coercion provided by In

re J.A.S., 12th Dist. Warren No. CA2007-04-046, 2007-Ohio-6746:

      “Coercion for purposes of sexual battery has been defined as ‘to compel
      by pressure.’ See In re Jordan (Sept. 12, 2001), Lorain App. No.
      01CA007804, 2001 Ohio App. LEXIS 4013. Webster’s Third New
      International Dictionary (1993) defines ‘to coerce’ in relevant part as
      ‘to restrain, control, or dominate, nullifying the individual will or
      desire,’ ‘to compel to an act by force, threat, or other pressure,’ and ‘to
      bring about * * * by force, threat, or other pressure.’ Id. at 439. Black’s
      Law Dictionary (5th Ed.1979), in turn, states that coercion ‘may be
      actual, direct, or positive, as where physical force is used to compel [an]
      act against one’s will, or implied, legal, or constructive, as where one
      party is constrained by subjugation to [an]other to do what his free will
      would refuse.’ Id. at 234.”

Ford at ¶ 23; State v. Moore, 2018-Ohio-1825, 112 N.E.3d 76, ¶ 37 (8th Dist.).

               Here, Niece testified that Watters entered the living room where she

stayed and slept when she visited Watters, asked her to end her phone conversation

with her cousin, began talking to her about her interest in sex, called her over to sit
by him, and engaged her in increasingly sexualized touching before digitally

penetrating her vagina. Niece stated that she rubbed Eucerin cream on Watters’s

shoulder and thighs when he asked her to do so, even as these requests made her

feel uncomfortable. Niece also stated that she did not leave the room or tell Watters

to stop when he began touching her because she froze in shock and fear. Niece

further testified that she “had a bad feeling” and did not know if Watters “might hurt

her.” Collectively, this testimony is sufficient to establish coercion. See In re J.A.S.

at ¶ 22 (finding that the victim’s “inability to react verbally or physically during and

after the incident clearly indicate[d] she was ‘frozen’ and overwhelmed by [the]

appellant’s actions”).

               Watters argues that the state solely relied on evidence of Watters’s

authority as a father figure and occasional preacher at his church to prove the

element of coercion. See State v. Bajaj, 7th Dist. Columbiana No. 03 CO 16, 2005-

Ohio-2931, ¶ 24 (“a defendant has not committed sexual battery if the only evidence

of coercion is the relationship between the defendant and the victim unless the

statute specifically provides otherwise”). This argument is unavailing for two

reasons. First, Watters was convicted of sexual conduct with Niece by coercion

under R.C. 2907.03(A)(1), not sexual conduct with Niece while acting in loco

parentis under R.C. 2907.03(A)(5) or as the pastor of her church under R.C.

2907.03(A)(12). Second, Niece’s testimony that she initially visited Watters to learn

more about her deceased father and attend church with Watters does not necessarily

mean that she saw Watters as a father figure or spiritual leader, but it does add to
Watters’s authority as a 55-year-old uncle who took a belated interest in his 16-year-

old niece’s life, offered to advise her, invited her to his home, and drove her there

and back because her mother does not drive.

               Such a combination of factors, though subtle and psychological, could

cause a person of ordinary resolution to freeze in fear and shock and submit to

touching that her free will might otherwise refuse. Eskridge, 38 Ohio St.3d at 58,

526 N.E.2d 304; In re J.A.S., 2007-Ohio-6746, at ¶ 19. Therefore, viewing the

evidence in a light most favorable to the prosecution, there was sufficient evidence

to permit the trial court to convict Watters of sexual battery.

               Watters next challenges the sufficiency of the evidence supporting his

convictions for GSI and attempted GSI. GSI requires proof that the offender

engaged in “sexual contact” with another who is not his spouse by “purposely

compel[ling] the other person * * * to submit by force or threat of force.” R.C.

2907.05(A)(1). “Sexual contact” is defined as “any touching of an erogenous zone of

another, including without limitation the thigh, genitals, buttock, pubic region, or,

if the person is a female, a breast, for the purpose of sexually arousing or gratifying

either person.” R.C. 2907.01(B); State v. Welch, 8th Dist. Cuyahoga No. 93035,

2010-Ohio-1206, ¶ 22.

               “Force” is defined as “any violence, compulsion, or constraint

physically exerted by any means upon or against a person.” R.C. 2901.01(A)(1). Use

of the word “any” in the definition of “force” recognizes that the degree and manner

of force necessary to commit a sex offense may vary depending on the offense,
victim, and circumstances. State v. Fortson, 8th Dist. Cuyahoga No. 92337, 2010-

Ohio-2337, ¶ 84; State v. Lillard, 8th Dist. Cuyahoga No. 69242, 1996 Ohio App.

LEXIS 2150, 15 (May 23, 1996). Within the definition of force is “compulsion,”

which “‘can take other forms than physical force; but in whatever form it appears

* * * [i]t can best be considered under the heads of obedience to orders, material

coercion, duress per minas, and necessity.’” State v. Stevens, 2016-Ohio-446, 58

N.E.3d 584, ¶ 19 (3d Dist.), quoting Black’s Law Dictionary 348 (14th Ed.2014).

               Here, Niece testified that Watters became aroused after touching her

breasts, thighs, and vagina. Watters also asked Niece to grab his erect penis, which

Niece did before pulling her hand away. Such touching constitutes sexual contact

within the meaning of the statute. Niece was also a guest in Watters’s home, and

Watters waited until Niece was alone in the living room doubling as her bedroom

before asking her to end her phone call so that he could have a talk with her about

sex. Though he was an uncle, not a parent, Watters had A.T.’s permission to talk to

Niece about sex. Watters took advantage of whatever authority he had in this

situation, quickly turning the interaction from conversation to touching. See, e.g.,

Welch at ¶ 16-17 (affirming a GSI conviction based in part on the psychological force

inherent in an uncle’s authority over his 14-year-old niece and the niece’s fear of the

uncle). Niece testified that she had complied with Watters’s requests because she

feared what he might do to her. She also testified that she froze when Watters began

touching her. See id.; see also State v. Pate, 8th Dist. Cuyahoga No. 90093, 2008-
Ohio-2934, ¶ 25 (noting that the victim feared her mother’s boyfriend even though

she did not consider him a father figure or a disciplinarian).

              Therefore, viewing the evidence in a light most favorable to the

prosecution, Watters’s authority over Niece, Niece’s fear of Watters, and the

situation in which Watters placed Niece when he touched her were sufficient

evidence to permit the trial court to convict Watters of GSI for touching Niece’s

breasts, thighs, and vagina and attempted GSI for compelling Niece to touch his

penis.

              Watters’s third assignment of error is overruled.

              We turn next to Watters’s first assignment of error. Within his first

assignment of error, Watters argues that his convictions were against the weight of

the evidence because Niece’s testimony was fatally inconsistent. Watters contends

that Niece, the state’s only witness to the touching, contradicted herself when she

told police that Watters had rubbed her vagina outside her clothing but testified that

Watters had digitally penetrated her. Watters also contends that Niece provided

conflicting testimony concerning when the incident occurred, stating on direct

examination that Watters picked her up at 8:00 p.m. that evening, stating on cross-

examination that the incident occurred around 2:00 p.m. in the afternoon, and

providing a text message showing that the incident occurred sometime around

5:13 p.m. Watters also points to other inconsistencies in Niece’s testimony, such as

the number of times she had visited Watters’s house before the incident and whether

the shorts she wore at the time of the incident were tight- or loose-fitting. Watters
maintains that the lack of corroborating evidence, such as Niece’s clothing or DNA

evidence, increases the weight of these inconsistencies. The state argues that Niece’s

testimony at trial was corroborated by the text message to her brother immediately

following the incident and the report she made to the police the day after the

incident. The state maintains that minor inconsistencies in the testimony of a 16-

year-old victim of sexual abuse by a family member do not undermine the trial

court’s fact determinations.

               We note that an appellate court may determine that the evidence is

legally sufficient to sustain the verdict but nevertheless conclude that the verdict is

against the weight of the evidence. Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d

541. Unlike a sufficiency challenge, which questions whether the state has met its

burden of production, a manifest weight challenge questions whether the state has

met its burden of persuasion. State v. Bowden, 8th Dist. Cuyahoga No. 92266,

2009-Ohio-3598, ¶ 13, citing Thompkins at 390. “‘[W]eight of the evidence involves

the inclination of the greater amount of credible evidence.’” State v. Harris, 8th

Dist. Cuyahoga No. 109060, 2021-Ohio-856, ¶ 32, quoting Thompkins at 387.

“Under the manifest weight-of-the-evidence standard, a reviewing court must ask

the following question: whose evidence is more persuasive — the state’s or the

defendant’s?” State v. Williams, 8th Dist. Cuyahoga No. 108275, 2020-Ohio-269,

¶ 86, citing State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

¶ 25. A reversal on the basis that a verdict is against the weight of the evidence is

granted “‘only in the exceptional case in which the evidence weighs heavily against
the conviction.’” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). When reviewing a challenge to the weight of the

evidence following a bench trial, we recognize the trial court is serving as factfinder:

      “Accordingly, to warrant reversal from a bench trial under a manifest
      weight of the evidence claim, this court must review the entire record,
      weigh the evidence and all reasonable inferences, consider the
      credibility of witnesses and determine whether in resolving conflicts in
      evidence, the trial court clearly lost its way and created such a manifest
      miscarriage of justice that the judgment must be reversed and a new
      trial ordered.”

State v. Ferguson, 8th Dist. Cuyahoga No. 108603, 2020-Ohio-3119, ¶ 22, quoting

State v. Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, ¶ 41.

               Here, Watters highlights inconsistencies between Niece’s testimony

that Watters digitally penetrated her and Detective Durst’s supplemental report

stating that Watters had rubbed her vagina outside her clothing. Watters argues

that Niece’s inconsistency about whether Watters had digitally penetrated her

undermines his sexual battery conviction.         Watters also argues that Niece’s

inconsistent statements discredit her testimony supporting Watters’s convictions

for GSI and attempted GSI.

               Niece’s initial report the day after the event is not part of the record.

The alleged inconsistency appears in Detective Durst’s written summary of a

recorded interview he held with Niece a few days after the event. Like the initial

report, the recording of this interview is not part of the record. Without Niece’s

actual statements to police, the supplemental report does not show a patent

inconsistency between Niece’s statements to police and her testimony at trial. Even
assuming Detective Durst’s summary provides a nearly verbatim restatement of

what Niece stated during the interview, it does not necessarily follow that the

summary’s omission of digital penetration from its description that Watters had

rubbed Niece’s vagina on top of her shorts constitutes an inconsistency. See State

v. Rodriguez, 8th Dist. Cuyahoga No. 109320, 2021-Ohio-2580, ¶ 57 (“This court

has observed that a witness’[s] testimony at trial that includes details that were not

included in a police interview does not necessarily constitute a material

inconsistency.”); see also State v. Kenney, 8th Dist. Cuyahoga No. 80653, 2004-

Ohio-972, ¶ 9, quoting State v. Hartford, 21 Ohio App.3d 29, 31, 486 N.E.2d 131

(8th Dist.1984) (“‘Certain details related to the police may naturally not be brought

up on direct examination and some details omitted from a witness statement may

naturally crop up for the first time at trial, and it is not appropriate to consider the

omission of such details to be “inconsistencies.”’”). Further, the same supplemental

report that Watters would use to impeach Niece’s testimony also includes a written

summary of A.T.’s interview describing that Watters had “finger[ed]” Niece,

corroborating that testimony.

               Watters also points to inconsistencies in the time Niece believed the

event occurred. Niece’s testimony that the touching occurred sometime after

8:00 p.m. or sometime in the afternoon, perhaps 2:00 p.m., does conflict with her

5:13 p.m. text message to D.T. shortly following the event. However, her text

message to D.T. within minutes of Watters’s leaving the room, her telling A.T. about

the incident when she arrived home to Elyria, and the report she filed the following
day carry greater weight than her ability to recall — three years later — the event’s

exact time, how often she had visited Watters’s home before it occurred, or whether

her shorts were tight- or loose-fitting on that day.

               We therefore cannot conclude that Watters’s convictions were against

the weight of the evidence or that the trial court clearly lost its way.

               Watters’s first assignment of error is overruled.

               We turn last to Watters’s second assignment of error. Within his

second assignment of error, Watters argues that his trial counsel was ineffective for

failing to impeach Niece using Detective Durst’s supplemental report. Watters

maintains that his trial counsel’s closing argument exacerbated this failure by failing

to highlight Niece’s inconsistency and unreliability, especially in light of the state’s

closing argument that Niece remained consistent throughout. The state argues that

the supplemental report on which Watters bases his argument was never admitted

into evidence, merely marked for identification and used to refresh the detective’s

recollection. The state maintains that this supplemental report is not part of the

record and cannot be reviewed by this court. The state also argues that defense

counsel’s decision not to attack Niece’s credibility in his closing argument was a

strategic choice.

               To establish ineffective assistance of counsel, Watters must

demonstrate that (1) counsel’s performance was deficient and (2) the deficient

performance prejudiced the defendant so as to deprive him of a fair trial. State v.

Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 98, citing
Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). The failure to prove either prong of this two-part test makes it unnecessary

for a court to consider the other prong. State v. Madrigal, 87 Ohio St.3d 378, 389,

721 N.E.2d 52 (2000), citing Strickland at 697.

               A licensed attorney is presumed to be competent, and a defendant

claiming ineffective assistance bears the burden of proof. State v. Black, 2019-Ohio-

4977, 149 N.E.3d 1132, ¶ 35 (8th Dist.), citing State v. Smith, 17 Ohio St.3d 98, 100,

477 N.E.2d 1128 (1985). “‘A reviewing court will strongly presume that counsel

rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.’” State v. Powell, 2019-Ohio-4345, 134 N.E.3d

1270, ¶ 69 (8th Dist.), quoting State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-

Ohio-2175, ¶ 69. “Trial counsel’s strategic choices must be accorded deference and

cannot be examined through the distorting effect of hindsight.” State v. Conway,

109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 115, citing Strickland at 689

and State v. Cook, 65 Ohio St.3d 516, 524-525, 605 N.E.2d 70 (1992). “‘Debatable

trial tactics do not constitute [ineffective] assistance.’” State v. Williams, 8th Dist.

Cuyahoga No. 97730, 2012-Ohio-4277, ¶ 18, quoting State v. Clayton, 62 Ohio St.2d

45, 49, 402 N.E.2d 1189 (1980). Whether or how to impeach a witness is a trial

tactic. Id.; State v. Artis, 6th Dist. Lucas No. L-19-1267, 2021-Ohio-2965, ¶ 79.

“Additionally, the failure to do a futile act cannot be the basis for claims of ineffective

assistance of counsel, nor could such a failure be prejudicial.” Powell at ¶ 69, citing

State v. Kilbane, 8th Dist. Cuyahoga No. 99485, 2014-Ohio-1228, ¶ 37.
               Here, Watters contends that his counsel failed to impeach Niece on

cross-examination using the supplemental report and failed to raise Niece’s

inconsistent statements in closing argument. As explained above, the supplemental

report is Detective Durst’s written summary of his recorded interview with Niece.

“Generally, a written summary of a witness’s statement contained in a police report

is not a statement which can be used to impeach the witness.” State v. Thomas, 9th

Dist. Lorain No. 92CA005505, 1993 Ohio App. LEXIS 4046, 7 (Aug. 18, 1993), citing

State v. Johnson, 62 Ohio App.2d 31, 36, 403 N.E.2d 1003 (6th Dist.1978). Even

assuming this summary closely restates the substance of Niece’s statements, the

omission does not necessarily establish an inconsistency. See Rodriguez, 2021-

Ohio-2580, at ¶ 57; Kenney, 2004-Ohio-972, at ¶ 9. Nor, standing alone, does the

omission’s exclusion from counsel’s cross-examination of Niece reveal that counsel

was unmindful that a sexual battery conviction would hinge in part on the

consistency of Niece’s testimony that Watters digitally penetrated her.

               The record also reveals that counsel for Watters did use the

supplemental report to cross-examine Niece about inconsistencies in her statements

to police:

      Counsel:     Do you recall telling the detective and the police officer,
                   the uniformed police officer that took the report, that you
                   said no when he tried to get you to touch his penis?

      Niece:       No.

      Counsel:     But you did give a statement, right?

      Niece:       Yes.
(Tr. 163, Sept. 4, 2019).

               Niece recalled giving a statement to police but did not recall the

details. Counsel then attempted to impeach Niece while cross-examining Detective

Durst:

      Counsel:      Would it be fair to say that there are several statements
                    from [Niece] in [your supplemental report] where she
                    indicates that she specifically said no to something she
                    claims my client was asking her to do?

                    ***

      State:        Objection. The testimony is the testimony. He could have
                    impeached the witness.

      Counsel:      I’m impeaching the witness through another witness.

                    ***

      Court:        Sustained.

(Tr. 248, Sept. 4, 2019).

               In addition to the problems inherent in impeaching Niece by

Detective Durst’s summary of her recorded statements, the state charged Watters

with attempted GSI for the conduct at issue in these lines of questioning, which

renders the question of whether Niece touched Watters’s penis when he instructed

her do so not only irrelevant to the charge, but also hearsay if offered for its truth.

See State v. Richcreek, 196 Ohio App.3d 505, 2011-Ohio-4686, 964 N.E.2d 442, ¶

46 (6th Dist.), fn. 4 (“Except for prior inconsistent statements that meet the special

criteria of Evid.R. 801(D)(1)(a) or satisfy the conditions of a hearsay exception,

impeaching statements are not, and may not be relied upon as, substantive proof.”).
Further, Watters’s contention that counsel should have highlighted these alleged

inconsistencies in his closing argument also overlooks that counsel’s questions are

not evidence. State v. Siller, 8th Dist. Cuyahoga No. 90865, 2009-Ohio-2874, ¶ 58.

               Watters’s ineffective assistance claim is at best predicated on

conjecture that had counsel referenced an omission rather than an inconsistency in

Detective Durst’s written summary, the trial court might have been inclined to

discredit Niece’s testimony. See Williams, 2012-Ohio-4277, at ¶ 18 (a debatable trial

tactic). Alternatively, Watters’s ineffective assistance claim is predicated on an

impeachment attempt rejected by the trial court and not referenced by counsel in

closing argument. See Powell, 2019-Ohio-4345, 134 N.E.3d 1270, at ¶ 69 (a futile

act). These arguments demonstrate neither deficient performance of counsel nor

prejudice to Watters so as to deprive him of a fair trial. Therefore, Watters has failed

to establish that counsel’s use of Detective Durst’s supplemental report constitutes

ineffective assistance of counsel.

               Watters’s second assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________
MARY J. BOYLE, JUDGE

SEAN C. GALLAGHER, A.J., and
EMANUELLA D. GROVES, J., CONCUR